DETAILED ACTION 
This Office action has been issued in response to amendment filed July 22, 2022. 
Claims 1, 4, 5, 11, 12, 19 and 20 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Accordingly, claims 1-20  are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Claims 16-20 was previously rejected under 35 USC § 101. The claim 16 has not amended. As such, the 35 USC § 101 rejection directed to claim 16 is hereby sustained.    
4.	Applicant’s arguments with regards to 35 U.S.C. 103(a) rejection (e.g. on pages 16-18) have been fully considered but they are not persuasive. Applicant’s arguments directed to “Shan and Hongxin do not teach or suggest “performing a second retrieval on the first retrieval result based on the initial feature information….to obtain result information corresponding to the to-be-queried information”. The Examiner respectfully disagrees with the Applicant’s arguments. The arguments however are not persuasive for several reasons. Shan teaches the initial feature information of the to-be-queried information to obtain result information corresponding to the to-be-queried information on [0049], [0068]-[0075],  [0136-[0138] and fig. 4 (e.g. an image retrieval method, comprising: using a deep learning model to extract a global feature (equivalent an initial feature) of a picture to be retrieved, retrieve from the database ([0037]-[0049], [0068]-[0075],  [0136-[0138] and fig. 4). Shan does not explicitly teach the limitations of performing a second retrieval operation on the first retrieval result based on the initial feature information of the to-be-queried information to obtain result information corresponding to the to-be-queried information. In the same field of endeavor, Hongxin teaches [0005]-[0009], [0015], [0018], using many algorithms for extracting features containing image information for the bases of high recognition rate [as the reference teaches algorithm, which is series of action or performing a second retrieval operation on the first retrieval result. Further, the reference teaches performing many algorithms on high-dimensional features containing rich image information and then performing content-based image retrieval for finding accuracy, ensuring high-recognition rate. The disclosed many algorithms, extracting features and then performing content-based retrieval method surely teaches performing a second retrieval operations on the first retrieval result. Hongxin teaches based on Hamming distance or any other method outputting high-dimensional and low-dimensional features of the picture, which read the claim retrieval result based on the initial feature information). Therefore, the combined references teach the amended claim recited limitations of “performing a second retrieval operation on the first retrieval result based on the initial feature information of the to-be-queried information to obtain result information corresponding to the to-be-queried information”. Applicant’s fails to consider each of the paragraphs on Shan and Hongxin references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. Applicant’s fail to consider the references cited in the “Prior Art on record” section. For example, the reference EP 3605364 A1 teaches using query method performing query based on data source (e.g. initial) feature information, obtaining query results. Subsequently the query engine performing query operation in the data source library ([0005], [0008]), there features also teaches the argued claim recited limitations of “performing a second retrieval operation on the first retrieval result based on the initial feature information”. Examiner examines the claims based on ‘broad and reasonable interpretation of claim’ as recommended by MPEP§ 2105. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

5.	Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
In claim 16, recited the limitations of “a computer storage medium..stores computer program”. A computer program product is merely software per se is not statutory. Further, Applicant’s specification disclosed the medium can be any other form of storage medium ([0129]). Any other form of storage medium can be interpreted as signal. Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; The claims fail to place the invention squarely within one statutory class of invention (MPEP 2106.03). The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. § 101. Examiner suggests to change to "non-transitory computer readable storage medium".
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
Claim Rejections- 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
         
8.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shan et al.  (CN 106886599 A), hereinafter Shan in view of Hongxin et al. (CN 106778526 A), hereinafter Hongxin.  
As for claim 1, Shan teaches an information processing method for use by a terminal device including a processor comprising: obtaining by the processor initial feature information of to-be-queried information; performing by the processor feature processing on the initial feature information of the to-be-queried information to obtain target feature information of the to-be-queried information, wherein the feature processing comprises at least feature dimension processing, and the feature dimension processing is used to process a data dimension of the initial feature information of the to-be-queried information to be a preset dimension; performing by the processor a first retrieval operation on m pieces of candidate information based on the target feature information of the to-be-queried information to obtain a first retrieval result, wherein m is a positive integer and (see [0037]-[0049], [0075]-[0097], [0136-[0138] and fig. 4, an image retrieval method, comprising: using a deep learning model to extract a global feature (equivalent an initial feature) of a picture to be retrieved; Using a dimension reduction matrix in a dimension reduction model to perform dimension reduction on the global feature of the picture to be retrieved, wherein the dimension reduction model is constructed with the aim of reducing the distance between global features, which have been subjected to dimension reduction, of similar pictures in a dimension reduction training set and increasing the distance between global features, which have been subjected to dimension reduction, of dissimilar pictures in the dimension reduction training set; using a vector quantization model to quantize global feature, which has been subjected to dimension reduction, of the picture to be retrieved and a binary bit string; and according to the distance between binary bit string of the picture retrieved and binary bit string of a picture in a database, retrieving, from the database, a picture similar to the picture to be retrieved (equivalent to first retrieval).   
Shan teaches the claimed invention including the limitations of by the processor…the initial feature information of the to-be-queried information to obtain result information corresponding to the to-be-queried information (see [0068]-[0075]), but does not explicitly teach the limitations of performing a second retrieval operation on the first retrieval result based on the initial feature information of the to-be-queried information to obtain result information corresponding to the to-be-queried information. In the same field of endeavor, Hongxin teaches the limitations of performing a second retrieval operation on the first retrieval result based on the initial feature information of the to-be-queried information to obtain result information corresponding to the to-be-queried information (see [0005]-[0009], constructing a convolutional neural network, outputting a high-dimensional features and a low-dimensional feature of a sample picture, and converting the low-dimensional feature into a binary hash code; acquiring a picture to be detected, inputting the pre-processed picture to be detected into a trained convolutional neural network, outputting a high-dimensional feature and a low-dimensional feature of the picture to be detected, and converting the low-dimensional feature of the picture to be detected into a binary hash code; calculating, by using a Hamming distance, a Hamming distance between the binary hash code of the picture to be detected and a binary hash code of each sample picture in a sample database, arranging all the calculated Hamming distance being less than the threshold (equivalent to first retrieval); and calculating, by using a cosine distance, the degree of similarity between the high-dimensional feature of the picture to be detected and a high-dimensional feature of the screened-out sample pictures, arranging, in descending order, the screened-out degrees of similarity, and outputting a sample picture corresponding to the highest degree of similarity, wherein the sample picture is a recognition result (equivalent to second retrieval), [0015], [0018]).
Shan and Hongxin both references teach features that are directed to analogous art and they are from the same field of endeavor, such as retrieving pictures/images from databases. Calculating, processing a large number of dimensional data.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hongxin’s teaching to Shan's system to learn high-dimensional features, adds a fully connected hidden layer between the output layers to compress the high-dimensional features into a low-dimensional features. Thus, help to learn high-dimensional features and low-dimensional features for the sample pictures in the sample database before the pictures to be checked are recognized in the large-scale sample database. Dimensionally reduction and compression perform retrieval, identification and realize end-to end face recognition (see [0025]-[0035]).
As for claim 8, 
		The limitations therein have substantially the same scope as claim 1 because claim 8 is a device claim for implementing those steps of claim 1. Therefore, claim 8 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hongxin’s teaching to Shan's system to learn high-dimensional features, adds a fully connected hidden layer between the output layers to compress the high-dimensional features into a low-dimensional features. Thus, help to learn high-dimensional features and low-dimensional features for the sample pictures in the sample database before the pictures to be checked are recognized in the large-scale sample database. Dimensionally reduction and compression perform retrieval, identification and realize end-to end face recognition (see [0025]-[0035]).
As for claim 16, 
		The limitations therein have substantially the same scope as claim 1 because claim 16 is a computer-readable storage medium claim for implementing those steps of claim 1. Therefore, claim 16 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hongxin’s teaching to Shan's system to learn high-dimensional features, adds a fully connected hidden layer between the output layers to compress the high-dimensional features into a low-dimensional features. Thus, help to learn high-dimensional features and low-dimensional features for the sample pictures in the sample database before the pictures to be checked are recognized in the large-scale sample database. Dimensionally reduction and compression perform retrieval, identification and realize end-to end face recognition (see [0025]-[0035]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Shan and Hongxin teach:
wherein each piece of candidate information comprises initial feature information of the candidate information and target feature information of the candidate information, and a data dimension of the target feature information of the candidate information is the same as a data dimension of the target feature information of the to-be-queried information; wherein, the first retrieval operation comprises: retrieving target feature information of the m pieces of candidate information based on the target feature information of the to-be-queried information to obtain the first retrieval result, wherein the first retrieval result comprises n pieces of candidate information, and n is a positive integer less than m; and the second retrieval operation comprises: retrieving initial feature information of the n pieces of candidate information based on the initial feature information of the to-be-queried information to obtain the result information corresponding to the to-be-queried information (see Shan, [0005]; Also see Hongxin, [0009]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Shan and Hongxin teach:
wherein the feature processing further comprises feature equalization processing, the feature equalization processing is used to perform feature equalization on first feature information, equalized first feature information is distributed according to a preset rule, and the first feature information is feature information obtained after the feature dimension processing is performed on the initial feature information of the to-be-queried information (see Shan, [0075]; Also see Hongxin, [0005]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Shan and Hongxin teach:
 wherein the feature processing further comprises feature quantization processing, the feature quantization processing is used to perform feature quantization on second feature information, wherein the second feature information is feature information obtained after the feature dimension processing is performed on the initial feature information of the to-be-queried information (see Shan, [0075]; Also see Hongxin, [0005]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Shan and Hongxin teach:
 wherein the feature processing further comprises feature quantization processing, the feature quantization processing is used to perform feature quantization on third feature information, wherein the third feature information is feature information obtained after the feature equalization processing is performed on the initial feature information of the to-be-queried information (see Shan, [0047], [0050]; Also see Hongxin, [0005]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Shan and Hongxin teach:
 wherein the target feature information of each piece of candidate information is non-quantized feature information, each piece of candidate information further comprises index information of the candidate information, and the index information is quantized feature information; and before the performing a first retrieval operation on m pieces of candidate information based on the target feature information of the to-be-queried information, the method further comprises: obtaining the target feature information of the m pieces of candidate information based on index information of the m pieces of candidate information (see Shan, [0031], [0136]; Also see Hongxin, [0009]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Shan and Hongxin teach:
 wherein the target feature information of each piece of candidate information is quantized feature information, and the target feature information of the to-be-queried information is quantized feature information (see Shan, [0031], [0136]; Also see Hongxin, [0009]).
Claims 9-14 correspond in scope to claims 2-6 and are similarly rejected.
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Shan and Hongxin teach:
further comprising a display coupled to the processor, wherein the display is configured to display information under control of the processor (see Shan, [0051]). 
Claims 17-20 correspond in scope to claims 2-6 and are similarly rejected.
Prior Arts
9. 	EP 3605364 A1 teaches obtain a physical plan with highest priority, determining query costs of the Y physical plan based on N pieces of data source feature information, obtain physical plan with a highest priority in the Y physical plans. An optimal physical plan is properly selected from a plurality of physical plans, improving performance of the query engine ([0015]).
	US 2015/0074112 A1 teaches a multimedia answer output unit that is configured to acquire a corresponding text feature when the similarity is greater than a preset threshold and output multimedia answer information corresponding to the text feature and prestored in the multimedia database ([0009]). 
	US 2014/0343704 A1 teaches a second audio fingerprint corresponding to a second audio signal. The identification module is configured to, in response to one of the second audio fingerprints matching with the first audio fingerprint, provide a program associated with the matching second audio signal as a result for program identification associated with the first audio signal  ([0010]).
	US 20190251337, US 11069338, US 9980009, US 10354307, Us 20190261010, US 20190147372, US 20180359069, US 20180175981, US 20170150159, US 20120084652, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention.
Conclusion
10.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
11.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
13.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154     
9/16/22